Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


Carmax Auto Superstores, Inc., and 

El Paso Independent Automobile Dealers
Association, Inc., Cesar and Jorge Bayona
d/b/a C&J Auto Sales, and Gustavo
Escarsega d/b/a Escarsega Auto Sales,

                            Appellants,

v.

State of Texas, Honorable Greg Abbott in
his Official Capacity as Attorney General
of Texas, the Texas Department of
Transportation, Brett Bray, in his Official
Capacity as Director of the Motor Vehicle
Division of Texas Department of
Transportation, Jaime Esparza, in his
Official Capacity as District Attorney for
El Paso County, Jose Rodriguez, in his
Official Capacity as County Attorney for
El Paso County, Charles McNabb, in his
Official Capacity as City Attorney for the
City of El Paso, and Texas Automobile
Dealers Association, Texas Independent
Automobile Dealers Association, Texas
Motorcycle Dealers Association, and RV
Dealers of Texas,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 

 §

 §

 §

 §

 §

 §

 §

 §

 §




No. 08-06-00214-CV

Appeal from the

383rd District Court
of El Paso County, Texas

(TC# 98-2879)

















MEMORANDUM  OPINION


	Pending before the Court is Appellants' motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1) because Appellants no longer desire to prosecute it.  We grant the motion
and dismiss the appeal.  Pursuant to Rule 42.1(d), costs are taxed against Appellants.  Tex.R.App.P.
42.1(d).


June 21, 2007						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.